Citation Nr: 1612348	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for low back pain.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sinusitis.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for arthritis of the hands and thumbs.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for conjunctivitis.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for low back pain.

8. Entitlement to service connection for sinusitis.

9. Entitlement to service connection for arthritis of the hands and thumbs.

10. Entitlement to service connection for conjunctivitis.

11. Entitlement to service connection for numbness and cramping of the legs and shins.

12. Entitlement to service connection for recurrent blisters and calluses on feet.

13. Entitlement to service connection for shoulder pain due to motor vehicle accident.

14. Entitlement to service connection for bilateral wrist pain and popping with arthritis.

15. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and insomnia.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to December 1994.  She also had service with the North Carolina Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2010 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified before the undersigned Acting Veterans Law Judge during a February 2014 videoconference hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for conjunctivitis, low back pain, sinusitis, arthritis of the hands and thumbs, tinnitus, numbness and cramping of the legs and shins, blisters and calluses on feet, shoulder pain, bilateral wrist pain/popping with arthritis, and PTSD are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 1995 rating decision denied the Veteran's original claims of entitlement to service connection for tinnitus, low back pain, sinusitis, and conjunctivitis.
 
2.  Additional evidence received since the December 1995 rating decision is neither cumulative nor redundant, pertains to the reasons for the prior denial, and raises the reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for tinnitus, low back pain, sinusitis, and conjunctivitis.

3.  An unappealed May 2000 rating decision denied the Veteran's original claim of entitlement to service connection for arthritis of the hands and thumbs.

4.  Additional evidence received since the May 2000 rating decision is neither cumulative nor redundant, pertains to the reasons for the prior denial, and raises the reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for arthritis of the hands and thumbs.

5.  Additional service department records were associated with the claims file during the pendency of the current claims, but these records are not relevant to the pending claims.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision, denying the claims of service connection for tinnitus, low back pain, sinusitis, and conjunctivitis became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  The criteria to reopen the claims of entitlement to service connection for tinnitus, low back pain, sinusitis, and conjunctivitis have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The May 2000 rating decision, denying the claim of service connection for arthritis of the hands and thumb became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

4.  The criteria to reopen the claim of entitlement to service connection for arthritis of the hands and thumbs have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  As the Board's determination represents a grant of the petitions to reopen, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d. 1328 (2006).

II. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A. Tinnitus, Low Back Pain, Sinusitis, and Conjunctivitis

The Veteran's original claims for entitlement to service connection for tinnitus, low back pain, sinusitis, and conjunctivitis was denied in a December 1995 rating decision.  The Veteran was provided notice of the December 1995 rating decision and her procedural and appellate rights in a December 1995 letter; she has not alleged that she did not receive this notice.  The Veteran did not file a notice of disagreement nor was evidence received by VA within one year of the December 1995 notice of the adverse decision.  Accordingly, the December 1995 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran's original claim of entitlement to service connection for tinnitus was denied because of a lack of in-service injury and nexus to service.  Since filing her petition to reopen, the Veteran submitted evidence of an in-service injury.  See June 2010 Notice of Disagreement (stating she had chronic ear infections in service which lead to scarring and tinnitus).  She also described continuous tinnitus since service.  See Bd. Hrg. Tr. at 3-5.  

Her original claims of entitlement to service connection for sinusitis, low back pain, and conjunctivitis were denied on the basis of there being no evidence of a chronic disability since service.  At the time of the December 1995 rating decision, the RO considered the service treatment records and results of the August 1995 VA examination, which demonstrated no significant pathology regarding the sinuses, a normal eye examination, and an essentially normal musculoskeletal system.  

The Veteran has also provided evidence that she is receiving current treatment for sinusitis, low back pain, and conjunctivitis.  For sinusitis, the Veteran described the recurrence of the condition and current treatment (including medication) from the VA outpatient clinic in Bemidji, Minnesota.  See id. at 6.  

Regarding low back pain, she stated that doctors have determined she has arthritis in her back; she takes pain medication and muscle relaxers for her pain.  See id. at 7.  The Board also notes an active problem list printed by a VA medical center in October 2009 indicating degeneration of lumbar or lumbosacral intervertebral disc.  

Regarding conjunctivitis, the Veteran provided testimony that she has been treated since separation from service at a VA medical facility and takes current medication for this condition.  See id. 7-8.  

The Board finds that the Veteran's statements are new, pertinent to the basis of the prior denial, and raise a reasonable possibility of substantiating the claims of entitlement to service connection for tinnitus, low back pain, sinusitis, and conjunctivitis.  The criteria for reopening have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B. Arthritis of the Hands and Thumbs

The Veteran's original claim for entitlement to service connection for arthritis of the hands and thumbs was denied in a May 2000 rating decision.  The Veteran was provided notice of the May 2000 rating decision and her procedural and appellate rights in a June 2000 letter; she has not alleged that she did not receive this notice.  The Veteran did not file a notice of disagreement nor was evidence received by VA within one year of the June 2000 notice of the adverse decision.  Accordingly, the May 2000 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran's original claim of entitlement to service connection for arthritis of the hands and thumbs was denied primarily on the basis of there being no current disability of record.  The RO considered the May 1999 VA examination report, which indicated that no arthritic conditions were found, and other post-service VA treatment records that showed no record of treatment for arthritis of the hands and thumbs.

Since filing her petition to reopen the claim, the Veteran submitted evidence, by way of oral testimony, suggesting that she is currently receiving treatment and taking medication for arthritis in her hands and thumbs at the VA outpatient clinic in Bemidji.  See Bd. Hrg. Tr. at 8-9.

As such, the Board finds that the Veteran's statements are new, pertinent to the basis of the prior denial (i.e., existence of a current disability), and raise a reasonable possibility of substantiating the claim of entitlement to service connection for arthritis of the hands and thumbs.  The criteria for reopening have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


C. Receipt of Additional Service Department Records

The Veteran's current claims were received in 2009.  At that time, she reported that she had been a member of the National Guard after separation from active service.  Service treatment and personnel records were obtained from the National Guard.  However, as the Veteran's service connection claims all relate to her period of active service and the National Guard records shed no light on her contentions, reconsideration of the original claims is not warranted.  See 38 C.F.R. § 3.156(c).  


ORDER

The application to reopen the claims of entitlement to service connection for tinnitus, low back pain, sinusitis, conjunctivitis, and arthritis of the hands and thumbs, is granted; the appeal is granted to this extent only.


REMAND

The Board must remand the all of the claims herein for additional records development and for VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I. Records

This matter must be remanded as further development is needed to attempt to verify the Veteran's claimed stressors.  The Veteran has alleged numerous stressors with respect to her PSTD/Military Sexual Trauma (MST) claim.  The Board has carefully reviewed her statements and finds that additional records development is appropriate with respect to specific incidents that which may have been recorded given the nature of the incident, for example, deaths, complaints to superiors, and investigations into named individuals.  Accordingly, all reasonable efforts should be made to obtain these records consistent with VA's duty to assist.

Additionally, the record is clear that there are outstanding VA treatment records, specifically from the Bemidji, Minnesota outpatient clinic, that may be pertinent to the claims on appeal.  At her February 2014 personal hearing, the Veteran identified that she was currently receiving treatment at this facility for her arthritis in her hands and thumbs, low back pain, sinusitis, conjunctivitis, recurrent blisters and calluses on her feet (podiatry), bilateral wrist disability, numbness and cramping in her legs/shins, and shoulder (claims it is arthritis).  The Veteran's other submissions in the record (e.g., VA Form 9 and June 2010 Stressor Statement) indicate that she may also have outstanding treatment records from the Fargo, North Dakota VA medical facility.  She receives all of her treatment from VA.  Thus, any and all outstanding VA treatment records should be obtained and associated with the case file prior to obtaining examinations.

II. Examinations

A. Psychiatric Disability

While cognizant that the Veteran was originally denied service connection for PTSD, in light of her claims for anxiety, depression, and insomnia, the Board has recharacterized her claim as listed the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In light of the various psychiatric diagnoses of record and an indication from the Veteran's social worker that she has PTSD due to in-service traumatic events, the Board finds that a VA examination is necessary to identify all of the psychiatric disorders present and to ascertain whether the Veteran has a valid PTSD diagnosis based upon a corroborated stressor.  

The Board notes that the Veteran's claim for service connection for PTSD includes an MST stressor along with other stressors.  Thus, the Veteran should be afforded a VA examination with a VA psychiatrist or psychologist to determine whether she meets the criteria for a PTSD diagnosis and, if so, whether there are any indications (behavior changes, etc., including after her military service) that she was sexually assaulted while in the military, as another means of trying to corroborate her alleged MST.  

B. Other Claimed Disabilities

For the remaining issues - tinnitus, sinusitis, low back pain, conjunctivitis, arthritis of the hands and thumbs, bilateral wrist pain/popping with arthritis, shoulder pain, recurrent blisters and calluses on the feet, and numbness and cramping of the legs and shins - the Board finds that an examination is warranted to identify the current manifestations and etiology of these claimed conditions as the Veteran has indicated that these are chronic conditions that she has had since service and the service treatment records indicate complaints and/or treatment for these conditions.  See id.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate records repositories and conduct any other development as necessary to corroborate the Veteran's various stressors with respect to her PTSD/MST claim.  Some of these stressors are summarized below.  The AOJ should review the August 2010 statements submitted by the Veteran describing various stressor events with regard to her PTSD claim to ensure that stressors reasonably capable of verification/corroboration are indeed captured in the AOJ's development.  

With respect to in-service personal assault, the Veteran has stated the following (see August 2010 Statement Submissions):

*Sometime "shortly after Desert Storm" she was raped by a friend of her friend, a staff sergeant with the "407 cav unit."  Her attacker's name started with an "O."  She did not report this event, but stated that she started to drink Robitussin to cope.  The Veteran points to a service treatment record dated October 19, 1990 showing that she was given Robitussin.  

With respect to in-service sexual harassment, the Veteran reported the following (see August 2010 Statement Submissions; October 1994 Report of Medical History):

*At Fort Polk, from 1989 to 1990, she reported sexual harassment by two sergeants - J.M. and D.M.  She reported the incident to an officer.  Subsequent disciplinary action was reportedly taken such that both J.M. and D.M. were barred from reenlistment and were instructed to not speak to the Veteran.  In retaliation, the two sergeants threatened the Veteran and she was moved off the post.  The E-7 was replaced by Sergeant Walker.  

*She described that she was "discriminated against" by her former first sergeant ISG B.

*She described being sexually harassed by Sergeant H. (F Co 5th AVN Unit Fort Polk).  As a result, she reported pushing away her boyfriend and began exercising in an extreme manner (pointed out service treatment records showing that she was given a medical donut).  

With respect to other stressful incidents in service, such as witnessing the death or abuse of others, the Veteran reported the following (see August 2010 Statement Submissions):

*In April 1988, during basic training, she observed a gang rape of K.J.

*Her boyfriend T.B. committed suicide after she left Fort Polk for Germany.  

*E-5 Perry (in the Veteran's unit in Germany) died when a German truck blew a tire and collided with an American van; she witnessed his death.

*A soldier stationed at Graffenvier committed suicide with an M-16; she witnessed his death.    

All requests for records and their responses must be clearly delineated in the claims file and a formal finding should be made and documented with respect to the AOJ's efforts of verification/corroboration.  The Veteran should also be notified of any inability to verify the stressors.

The Board notes that the date of occurrence of many of the Veteran's stressors have not been identified to within a 60 day approximate period.  Where the Veteran has not specified a 60 day approximate date range for the occurrence of these stressors and the AOJ must seek records from the Joint Services Records Research Center (JSRRC), the AOJ must make sequential 60 day period requests to the JSRRC until the entire period is covered.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).  

2.  Make appropriate requests for any records of the Veteran's treatment referable to all of the claims on appeal at the following Federal facilities from 2010 onward:

* VA treatment records from the medical facility in Fargo, North Dakota; and

* VA treatment records from the medical facility in Bemidji, Minnesota.

If any requested records cannot be obtained, inform the appellant and tell her what efforts were made to obtain the records and what additional actions will be undertaken with regard to her claim.

3.  After records development is completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her psychiatric disorders.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

After examination of the Veteran and a review of the claims file, the examiner should do the following:

a) Is it at least a 50 percent probability or greater (at least as likely as not) that, the Veteran has PTSD or any other psychiatric disability?

b) If the examiner does not diagnose PTSD on examination, the examiner must provide an opinion as to whether it is as likely as not that the Veteran had PTSD at any time since September 2009 even if PTSD has resolved.

c) If there is no currently diagnosed psychiatric disability other than PTSD, the examiner must reconcile this lack of diagnosis with any previous findings showing a psychiatric disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a psychiatric disability other than PTSD at any time since September 2009 even if that disability has resolved.  

d) If PTSD is diagnosed on examination or is found to have been present at any time since September 2009, the examiner must identify all of the stressor(s) which serve as the basis for the PTSD diagnosis.  If the stressor involves a military sexual trauma event (i.e., personal assault), the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service.  

e) For any psychiatric disability other than PTSD that the examiner finds to have been present at any time since September 2009, he or she is asked to provide an opinion as to whether it is at least a 50 percent probability or greater (at least as likely as not) that it is related to an incident in service.

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  

4.  Schedule the Veteran for VA examinations with an appropriate clinician or specialist to determine the etiology of the disabilities listed below.  For each, the Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  

The examiner is to review the claims file, take a full and complete history of the Veteran's service and medical history, and must consider the Veteran's reports of her symptomatology.  After examination of the Veteran for the various claimed disabilities, provide the following opinions:

(a) Tinnitus

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus began during service, is due to an event or injury during service, or is otherwise etiologically related to active service?  The examiner should consider the Veteran's testimony that her tinnitus began in service as a result of noise exposure and continued to get worse throughout service, continuing to present day, see Bd. Hrg. Tr. at 4-5; the July 1995 Tinnitus worksheet; the Veteran's October 1994 Report of Medical History reporting recurring earaches, constant pounding or thumping; and in-service complaints related to the ears in September 1991, May 1992, and July 1993 Screening Notes of Acute Medical Care.  Significantly, explain whether the "popping" sensation noted during service and at separation is a symptom associated with having tinnitus.

(b) Conjunctivitis

Is it at least a 50 percent probability or greater (at least as likely as not) that the Veteran has conjunctivitis?  If there is no currently diagnosed disability of conjunctivitis, the examiner must reconcile this lack of diagnosis with any previous findings showing conjunctivitis, and specifically provide an opinion as to whether it is as likely as not that the Veteran had conjunctivitis at any time since December 2009 even if that disability has resolved.  

For any conjunctivitis the examiner finds to have been present at any time since December 2009, the examiner is asked to provide an opinion as to whether it is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.

The examiner should consider any documentation of eye symptomatology in the service treatment records, to include the notation of possible conjunctivitis noted in the June 1994 Screening Note of Acute Medical Care, and the two medical visits complaining of eye irritation and follow-up in July 1993.  

(c) Sinusitis

Is it at least a 50 percent probability or greater (at least as likely as not) that, the Veteran has sinusitis?  If there is no currently diagnosed sinusitis, the examiner must reconcile this lack of diagnosis with any previous findings showing such a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had sinusitis at any time since December 2009 even if that disability has resolved.  

For any sinusitis the examiner finds to have been present at any time since December 2009, the examiner is asked to provide an opinion as to whether it is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.

The examiner should consider the in-service diagnosis and treatment of clinical sinusitis in the September 1994 Screening Note of Acute Medical Care and the post-service diagnosis of rhinosinusitis upon general medical examination in August 1995.  

(d) Arthritis of the Hands and Thumbs

Is it at least a 50 percent probability or greater (at least as likely as not) that, the Veteran has arthritis of the hands and thumbs?  If there is no currently diagnosed arthritis of the hands and thumbs, the examiner must reconcile this lack of diagnosis with any previous findings showing such a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had arthritis of the hands and thumbs at any time since December 2009 even if that disability has resolved.  

For any such disability the examiner finds to have been present at any time since December 2009, the examiner is asked to provide an opinion as to whether it is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.

Is the identified disability related to the in-service injury to the finger/hand as noted in a September 1990 treatment note?  [Note: The Veteran is already in receipt of service connection for residuals of laceration and repair of right fourth finger with numbness.]  

(e) Shoulder Pain

Is it at least a 50 percent probability or greater (at least as likely as not) that, the Veteran has a disability manifested by shoulder pain, such as arthritis?  If there is no currently diagnosed disability of the shoulder, including arthritis, the examiner must reconcile this lack of diagnosis with any previous findings showing such a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a disability manifested by shoulder pain, such as arthritis, at any time since December 2009 even if that disability has resolved.  

For any disability manifested by shoulder pain, to include arthritis, the examiner finds to have been present at any time since December 2009, the examiner is asked to provide an opinion as to whether it is at least a 50 percent probability or greater (at least as likely as not) that it is related to service, to include as due to an accident in service (see July 1990 Service Treatment Record indicating pain in shoulder and arms/vehicle jack-knifing incident)?

(f) Bilateral Wrist Pain and Popping with Arthritis

Is it at least a 50 percent probability or greater (at least as likely as not) that, the Veteran has bilateral wrist pain and popping with arthritis?  If there is no such currently diagnosed disability, the examiner must reconcile this lack of diagnosis with any previous findings showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a disability of X at any time since December 2009 even if that disability has resolved.  

For bilateral wrist pain and popping with arthritis the examiner finds to have been present at any time since December 2009, the examiner is asked to provide an opinion as to whether it is at least a 50 percent probability or greater (at least as likely as not) that it is related to service, to include the laceration to the left wrist noted in a December 1993 Screening Note of Acute Medical Care?

(g) Back Pain

Is it at least a 50 percent probability or greater (at least as likely as not) that, the Veteran has a back disability, to include arthritis?  If there is no currently diagnosed back disability, including arthritis, the examiner must reconcile this lack of diagnosis with any previous findings showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a back disability including arthritis at any time since December 2009 even if that disability has resolved.  

For any back disability the examiner finds to have been present at any time since December 2009, the examiner is asked to provide an opinion as to whether it is at least a 50 percent probability or greater (at least as likely as not) that it is related to service, to include as due to an accident in service (see July 1990 Service Treatment Record indicating back pain radiating to legs/vehicle jack-knifing incident)?  

The examiner should also consider the July 1993 and June 1994 complaints of back pain in the Screening Notes of Acute Medical Care, and the recurring lumbar strain noted in the August 1995 general medical examination.

(h) Numbness and Cramping of the Legs and Shins

Is it at least a 50 percent probability or greater (at least as likely as not) that, the Veteran has a disability manifested by numbness and cramping of the legs and shins?  If there is no such currently diagnosed disability, the examiner must reconcile this lack of diagnosis with any previous findings showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a disability manifested by numbness and cramping in the legs and shins at any time since December 2009 even if that disability has resolved.  

For any such disability the examiner finds to have been present at any time since December 2009, the examiner is asked to provide an opinion as to whether it is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.

The examiner should consider all in-service complaints of leg pain, to include complaints of shin pain noted in May 1992 and July 1993 Screening Notes of Acute Medical Care; complaints of numbness in the legs after running and shin pain in December 1993; and an emergency medical note indicating leg weakness in September 1990.

(i) Recurrent Blisters and Calluses on Feet

Is it at least a 50 percent probability or greater (at least as likely as not) that, the Veteran has recurrent blisters and calluses on her feet?  If there is no such currently diagnosed disability, the examiner must reconcile this lack of diagnosis with any previous findings showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a disability at any time since December 2009 even if that disability has resolved.  

For any disability manifested by recurrent blisters and calluses of the feet the examiner finds to have been present at any time since December 2009, the examiner is asked to provide an opinion as to whether it is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.

The examiner should consider all in-service complaints of blisters on her feet in August 1988, October 1992, and the notation of calluses and sore arches in the separation Report of Medical History.  

In answering all of the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  

5.  After the above development has been completed, re adjudicate the various claims for entitlement to service connection in light of the additional evidence added to the record.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and a reasonable opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


